Citation Nr: 0507240	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-05 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse and his brother


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the service 
connection claims for PTSD, depression, and residuals of 
exposure to Agent Orange.  The veteran filed a Notice of 
Disagreement with respect to the claims for PTSD and 
depression.  A Statement of the Case (SOC) was issued in 
February 2003.  In February 2003, the veteran filed his 
substantive appeal, indicating that he was only appealing the 
PTSD claim.  Accordingly, that is the only claim currently in 
appellate status before the Board.

In June 2004, a hearing was held in Little Rock, Arkansas, 
before the undersigned Acting Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b), (c) (West 
2002).  A transcript of that hearing has been associated with 
the record on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record as it stands currently is inadequate for the 
purpose of rendering an informed decision as to the claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Service personnel records reflect that the veteran had 
service with the U. S. Army in Vietnam from March 1968 to 
February 1969 and from April 1970 to September 1970.  The 
records reflect that the veteran served with the Co. A and 
C., 84th Engr. Bn. (Const) with an MOS of crane shovel 
operator.  They reflect that he was involved in four 
campaigns:  the Tet Counter Offensive, the Vietnam 
Counteroffensive Phase IV, the Vietnam Counteroffensive Phase 
V, and the Vietnam Counteroffensive Phase VI.  He was 
decorated with multiple awards indicating participation in 
Vietnam, including the National Defense Service Medal, the 
Vietnam Service Medal, and the Vietnam Commendation Medal 
with 60 Device; however, no awards definitively indicating 
combat action.  

Also of record is a PTSD questionnaire form, which was 
received from the veteran in August 2002.  Therein, the 
veteran identified several stressors, many of which lacked 
specific detail, such as names, dates and locations of the 
reported events.  Accordingly, the Board believes that it 
would be helpful in this case to obtain the veteran's unit 
records, as they may prove helpful in stressor verification.  

Medical evidence in the file reveals that the veteran has 
been assigned a diagnosis of PTSD with secondary major 
depression by medical care providers in the Arkansas VA 
Medical system.  However, a review of the file indicates that 
additional medical evidence is outstanding including VA 
records and records from private sources which were 
specifically named during the June 2004 hearing.  An attempt 
to obtain all pertinent records will be made.  

Finally, the Board notes that new evidence has been added to 
the file since the issuance of the February 2003 SOC, and 
that only some of that evidence was accompanied by a waiver.  
Specifically, in September 2003 several lay statements were 
added to the record, including a statement from the veteran's 
pastor, and statements from two former soldiers who served 
with the veteran in Vietnam.  In November 2003, additional 
evidence was again added to the file including a November 
2003 VA evaluation in which a diagnosis of PTSD with 
secondary major depression, was made.  Accordingly, the case 
must be remanded to the RO for consideration of the evidence 
added to the record since the February 2003 issuance of the 
Statement of the Case and issuance of a Supplemental 
Statement of the Case (SSOC).  See 38 C.F.R. §§ 19.9, 19.37 
(2004).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain all records of 
VA psychiatric treatment afforded to the 
veteran which are not contained in his 
claims file for inclusion in the file, 
including all records from the VA 
facilities in Fort Smith, Fayetteville 
and Little Rock, AK, dated from 1994 to 
the present time.  Records from the VAMC 
in Fayetteville, AK, dated in 2001 and 
2002 need not be obtained, as these are 
already on file.  

2.  The veteran should be requested to 
complete release authorization forms so 
that complete medical records from the 
following sources may be obtained:  Dr. 
John Norris; Dr. Henry Edwards in Van 
Buren, AK; Dr. Ross in Alma, AK; and Dr. 
Flanagan.  The veteran should be 
requested to provide specific information 
regarding the treatment dates and 
addresses of these sources so that 
pertinent records can be obtained.  All 
efforts in this regard should be fully 
documented for the claims file and if 
records are unable to be obtained or do 
not exist this should be annotated for 
the record.

3.  Prepare a letter asking the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) to provide any 
available information, to specifically 
include unit records, which might 
corroborate the veteran's alleged in-
service stressors.  (If necessary, also 
prepare a letter to the veteran asking 
for more specific information such as 
names, dates and locations, of his 
reported stressors).  Provide USASCRUR 
with a description of these alleged 
stressors identified by the veteran as 
described in his PTSD questionnaire and 
2004 hearing testimony, which include: 
(1) the death of a friend in his unit 
(Co. A. 84th Engr. Bn.) - September 1970; 
(2) pulling a dead baby from under a 
truck that was run down - June 1968; 
(3) hitting a land mine while serving 
with Co. A.; and (4) killing North 
Vietnamese soldiers, including killing a 
sniper from the guard tower.  Provide 
USASCRUR with copies of any personnel 
records obtained showing service dates, 
duties, and units of assignment.  
(Personnel records reflect that the 
veteran was attached Co. A and C. 84th 
Engr. Bn. (Const) with an MOS of crane 
shovel operator.

4.  IF it is found that any of the 
veteran's claimed stressor events are 
verified and/or that the veteran 
participated in combat, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination.  Send 
the claims folder to the examiner for 
review and the examiner should indicate 
that the claims folder was reviewed.  All 
necessary studies or tests deemed helpful 
by the examiner should be accomplished.  
The examiner should specify (1) whether 
each alleged stressor found to be 
established by the record was sufficient 
to produce PTSD; and (2) whether there is 
a link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  The examination report should 
include the complete rationale for all 
opinions expressed.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, should be furnished a 
supplemental statement of the case which 
includes consideration of all evidence 
submitted since the SOC issued in 
February 2003, and given the opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


